TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00177-CV




Donald Cavitt, Jr., Appellant

v.

Texas Department of Criminal Justice, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 206,653-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        We will dismiss this appeal for want of prosecution.  The clerk’s record was filed on
March 21, 2005.  On April 26, 2005, the reporter informed this Court that no court reporter’s record
was taken or requested.  On May 9, 2005, this Court informed appellant that his brief was overdue. 
This Court cautioned appellant that, unless he filed a motion to extend time to file his brief by May
19, 2005, this Court would dismiss his appeal.  Appellant has not filed a brief or a motion to extend
time to file a brief.  We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
 
                                                                                                                                                             
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   July 1, 2005